DETAILED ACTION
 
 
1.         This Final Office action is in reply to the Applicant amendment filed on 27 September 2021.
2.         Claims 1, 8, and 15 have been amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
4.         Claims 1-21 are currently pending and have been examined.  

Response to Amendment

In the previous office action, Claims 1-21 were rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea). Applicants have not amended Claims 1-21 to provide statutory support and the rejection is maintained.
In the previous office action, the Abstract of the Disclosure was objected but Applicants’ amendment corrected the issue and the objection is withdrawn.


Response to Arguments

Applicants’ arguments filed 27 September 2021 have been fully considered but they are not persuasive.  In the remarks regarding the 35 USC § 101 rejection for Claims 1-21, Applicants argue that:  (1) the claims are not directed to an abstract idea, and even if they were, they would amount to significantly more than the abstract idea.  Examiner than none of those subject matter decisions apply towards Applicants’ abstract idea.  As currently recited, this rejection is maintained.
Applicants submit that:  (2) Cook et al. (Cook) (US 2012/0109700) does not teach or suggest in amended and broadly recited Claim 1:  creating, by the computer system, the forecasting model that aligns the granular data parameters of the payroll records to high-level employment data, wherein creating the forecasting model comprises:  identifying, by the computer system, predictor variables from the granular data parameters of the payroll records; combining, by the computer system, the set of basis functions to create the forecasting model that forecasts the high-level employment data from the granular data parameters of the payroll records [see Remarks pages 16-17].  With regard to argument (2), the Examiner respectfully disagrees.  The Examiner applied the prior art of Cook as best and as reasonably interpreted from Applicants’ broadly recited claim limitations, now including the amendments which do not further detail nor narrow the claim scope limitations.  Further, Applicants’ arguments do not specifically explain in detail as to how or why Cook does not teach these broadly recited limitations.  Applicants’ arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Applicants’ arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the is maintained.  It is noted that any citations to specific, pages, columns, paragraphs, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.  The Examiner has a duty and responsibility to the public and to Applicant to interpret the claims as broadly as reasonably possible during prosecution. In re Prater, 415 F.2d 1 393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969).

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims as a whole recite certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO’s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”) and are analyzed in the following step process:

		Step 1: Claims 1-14 are each focused to a statutory category namely “method; system” sets having proper computer components supporting the claim limitations.  However “computer program product” Claims 15-21 still do not recite that the “computer-readable storage media” is non-transitory (non-volatile).  Paragraph 83 in the un-published specification indicates the memory could be a volatile (transitory) or non-volatile (non-transitory) storage device.  It is permissible to recite both forms of memory in the Specification, however at least independent Claim 15 must recite “non-transitory computer readable storage media”.  Despite this continued failure to pass Step 1, the Examiner proceeds to the next steps of the analysis.
Step 2A:  Prong One: Claims 1-21 recite limitations that set forth the abstract idea(s), namely, the claims as a whole recite certain methods of organizing human activity that encompass processing information by:
“receiving, by a computer system, payroll records for a group of employers, wherein the payroll records comprise granular data parameters about employees of the group of employers;
creating, by the computer system, the forecasting model that aligns the granular data parameters of the payroll records to high-level employment data, wherein creating the forecasting model comprises:
identifying, by the computer system, predictor variables from the granular data parameters of the payroll records;
generating, by the computer system, a set of basis functions from the predictor variables;
combining, by the computer system, the set of basis functions to create the forecasting model that forecasts the high-level employment data from the granular data parameters of the payroll records” 

	The claims as a whole recite certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO’s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”). These claims fall under the categories: Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; Certain methods of organizing human activity – fundamental economic principles or practices; marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).   Hence, the claims are ineligible under step 2A prong one.  Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components. 
	Prong Two:  Claims 1-21: The judicial exception is not integrated into a practical application because the claims as a whole describe how to generally create a forecasting model from a sampling-biased data set for employee payroll records.  Nothing in the claim elements precludes the steps from practically being performed as commercial interactions (e.g., including sales activities or behaviors) and business relations as well as managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (e.g., see Applicants’ un-published Specification ¶’s 15-19, 21-25) and does not take the claims out of methods of organizing human activities groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea further corroborated by USPTO’s 2019 PEG and the October 2019 Update. Therefore, the claims contain computer components that are cited at a high level of generality and are merely invoked as a tool to perform the abstract idea. Simply implementing an abstract idea on a computer is not a practical application of the abstract idea.  Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components, and furthermore do not amount to an improvement to a computer or any other technology, and thus are ineligible.
Step 2B: Claims 1-21 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea nor recites additional elements that integrate the judicial exception into a practical application.  The additional elements of “computer system; computer program product”, etc. are generically-recited computer-related elements that amount to a mere instruction to “apply it” (the abstract idea) on the computer-related elements (see MPEP § 2106.05 (f) – Mere Instructions to Apply an Exception). These additional elements in the claims are recited at a high level of generality and are merely limiting the field of use of the judicial exception (see MPEP §2106.05 (h) – Field of Use 
Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components, and furthermore do not amount to an improvement to a computer or any other technology, and thus are ineligible. 
Examiner interprets that the steps of the claimed invention both individually and as an ordered combination result in Mere Instructions to Apply a Judicial Exception (see MPEP §2106.05 (f)). These claims recite only the idea of a solution or outcome with no restriction on how the result is accomplished and no description of the mechanism used for accomplishing the result. Here, the claims utilize a computer or other machinery (e.g., see Applicant Specification ¶’s 15-19, 21-25) regarding using existing computer processors as well as program products comprising machine-readable media for carrying or having machine-executable instructions or data structures stored.  “forecasting environment 100” in its ordinary capacity for performing tasks (e.g., to receive, analyze, transmit and display data) and/or use computer components after the fact to an abstract idea (e.g., a fundamental economic practice and certain methods of organization human activities) and does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016)). Software implementations are accomplished with standard programming techniques with logic to perform connection steps, processing steps, comparison steps and decisions steps. These claims are directed to being a commonplace business method being applied on a general purpose computer (see Alice Corp. Pty, Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357, 110 USPQ2d 1976, 1983 (2014)); Versata Dev. Group, Inc., v. SAP Am., Inc., 793 D.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) and require the use of software such as via a server to tailor information and provide it to the user on a generic computer.  Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-21 are still rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cook et al. (Cook) (US 2012/0109700).

With regard to Claims 1, 8, 15, Cook teaches a method/system/computer program product (system 100) for creating a forecasting model from a sampling-biased data set (The multi-store staffing calculator 110 receives the corporate data 104 and the store data 108.  An exponential smoothing calculation, such as one involving the Holt-Winters the method comprising:

	receiving, by a computer system, payroll records for a
group of employers (staff; staffing; Historical workflow drivers are received (202).  For example, historical workflow data representing workflow drivers (e.g., productivity values and sales values) are received for each store.  The historical workflow data generally includes numerical values corresponding to retail activity performed by retail employees), wherein the payroll records comprise granular data parameters about employees of the group of employers (corporate data 104 includes strategic staffing parameters, for example, intentional overstaffing of stores during a certain time period or in a certain key geographic region, staffing for aggregate margin enhancement, or staffing for enhancement of productivity of one or more workflow drivers; the workflow drivers are employee and retail measurements for a peer group of stores for a preceding time period, such as the preceding year; historical workflow data generally includes numerical values corresponding to retail activity performed by retail employees) (see at least paragraphs 14-16, 57-61);

	
creating, by the computer system, the forecasting model that aligns the granular data parameters of the payroll records to high-level employment data (Upon determining key drivers for payroll in stores and modeling data, the multi-store staffing calculator 110 performs a series of stochastic, segmentation and optimization techniques to generate payroll hours at a store level.  For example, the multi-store staffing calculator 110 (or another module) uses a stochastic regression model to dynamically identify drivers for each store to predict hours based on the store performance) (see at least paragraphs 33-36, 48), wherein creating the forecasting model comprises: 

	identifying, by the computer system, predictor variables from the granular data parameters of the payroll records (the multi-store staffing calculator 110 (or another module) uses a stochastic regression model to dynamically identify drivers for each store to predict hours based on the store performance.  The hours generated through this process are then compared with the performance standards at a peer level identified in one example through CHAID (Chi Square Automatic Interaction Detector) which also accounts for operating characteristics unique to particular stores.  The output of the CHAID is used as an initial payroll hour estimate.  The estimate of initial payroll hours is inputted into an optimization algorithm which employs both linear and non-linear programming routines.  A value (or set of values) representing final optimized hours is determined and provided as output; CHAID modeling is an exploratory data analysis method used to study the relationships between a dependent measure (e.g., Pre-Unique sales productivity) and a large series of possible predictor variables (e.g., productivity drivers) that themselves may interact.) (see at least paragraphs 47-51);

	
generating, by the computer system, a set of basis functions from the predictor variables (The dependent measure may be a qualitative (nominal or ordinal) one or a quantitative indicator.  For qualitative variables (e.g., Prototype, Volume Class, Unique Backroom), a series of chi-square analyses are conducted between the dependent and predictor variables.  For quantitative variables, analysis of variance methods are used where intervals (i.e., splits) are determined optimally for the independent variables so as to maximize the ability to explain a dependent measure in terms of variance components) (see at least paragraphs 47-50, 73-79);

	combining, by the computer system, the set of basis functions to create the forecasting model (Each model is tested out for all drivers and dynamically chosen based on the Mean Absolute Percent Error or MAPE.  In addition to the standard mathematical forms mentioned above, several transformations including (a) square (b) logarithmic, and (c) logarithmic square are also tested before selecting the final model.  The models are developed using standard procedures in SAS (i.e., procedure forecast, procedure arima, and procedure reg[gression])) (see at least paragraphs 47-50).

With regard to Claims 2, 9, 16, Cook teaches wherein creating the forecasting model comprises a regression analysis using multivariate adaptive regression splines to performing the identifying, generating, and combining steps (see at least paragraphs 36-38).

With regard to Claims 3, 10, 17, Cook teaches:  using, by the computer system, the forecasting model to predict employment data at a higher level of granularity than reported in the high-level employment data (see at least paragraphs 34-36).



classifying, by the computer system, the payroll records into of a plurality of cells at an industry level and a size level (see at least paragraph 4); 

within each of the plurality of cells, generating a time series from the payroll records (see at least paragraph 36);

wherein the forecasting model aligns the plurality of cells to distributions of industry and employer size reported in the high-level employment data (see at least paragraph 36).

With regard to Claims 5, 12, 19, Cook teaches:
seasonally adjusting, by the computer system, the time series (see at least paragraph 4);
removing, by the computer system, outliers from the seasonally-adjusted time series (see at least paragraph 61).

With regard to Claims 6, 13, 20, Cook teaches wherein the seasonally adjusting and removing outlier steps are performed using an autoregressive integrated moving average (ARIMA) and seasonal adjustment decomposition (SEATS) of the time series (see at least paragraphs 4, 36, 38).

With regard to Claims 7, 14, 21, Cook teaches:
adjusting, by the computer system, the time series within each of the plurality of cells to match the distributions of industry and employer size reported in the high-level employment data (see at least paragraphs 33-36, 48), including:
interpolating the high-level employment data to determine weight values at the industry level (see at least paragraphs 18-32, 33-39); 
extrapolating the weight values at the size level based on the time series of a corresponding one of the plurality of cells (see at least paragraphs 18-32); 
computing a weighted average of the seasonally-adjusted time series within each industry based on the extrapolated weight values (see at least paragraphs 18-32).

EXAMINER CONTINUED NOTE:  Although Cook does not explicitly disclose “interpolating; extrapolating[ed]; outliers”, these limitations are not sufficient to distinguish the claimed invention over the prior art because these steps are part of the well-known calculations from the time-series algorithms disclosed in the above claim limitations and Cook manipulates data in the same way as the claimed invention.  In other words, the recited method steps would be performed in the same manner regardless of whether the data is related to “interpolating; extrapolating[ed]; outliers” for the claimed “forecasting model”.  Thus, the prior art and the claimed invention have identical structure and the claimed descriptive material is insufficient to distinguish the claimed invention over the prior art.  see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2106.

Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L MANSFIELD whose telephone number is (571)270-1904. The examiner can normally be reached M-Thurs, alt. Fri. (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Munson Patricia can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS L. MANSFIELD
Examiner
Art Unit 3623



/THOMAS L MANSFIELD/Primary Examiner, Art Unit 3623